


Exhibit 10.2




EXECUTION VERSION




LOAN AGREEMENT


BY AND BETWEEN


ENTERPRISE FINANCIAL SERVICES CORP, Borrower


AND


U.S. BANK NATIONAL ASSOCIATION, Lender








February 24, 2016






--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION 1 - DEFINITIONS
1


SECTION 2 - THE REVOLVING CREDIT
7


 
2.01
Revolving Credit Commitment
7


 
2.02
Revolving Credit Note
8


 
2.03
Interest Rates and Payments
8


 
2.04
General Provisions as to Payments
8


 
2.05
Fees
9


 
2.06
Increased Costs
9


 
2.07
Taxes
9


SECTION 3 - PRECONDITIONS TO REVOLVING CREDIT LOANS
10


 
3.01
Initial Revolving Credit Loan
 
10


 
3.02
All Revolving Credit Loans
 
10


SECTION 4 - REPRESENTATIONS AND WARRANTIES
11


 
4.01
Corporate Existence and Power
11


 
4.02
Corporate Authorization
11


 
4.03
Binding Effect
11


 
4.04
Financial Statements
11


 
4.05
Litigation
12


 
4.06
Pension and Welfare Plans
12


 
4.07
Tax Returns
12


 
4.08
Subsidiaries
12


 
4.09
Compliance with Other Instruments; None Burdensome
12


 
4.10
Other Loans and Guarantees
13


 
4.11
Title to Property
13


 
4.12
Regulation U
13


 
4.13
Environmental Matters
13


 
4.14
Shares of Subsidiary Bank
13


 
4.15
Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws
13


SECTION 5 - AFFIRMATIVE COVENANTS
14


 
5.01
Insurance
14


 
5.02
Payment of Taxes
14


 
5.03
Financial Data
14


 
5.04
Maintenance of Property
15


 
5.05
Inspection
15


 
5.06
Corporate Existence
15


 
5.07
Compliance with Law
16


 
5.08
ERISA Compliance
16


 
5.09
Risk-Based Capital Adequacy Guidelines
16


 
5.10
Loan Loss Reserves to Non-Performing Loans
17


 
5.11
Fixed Charge Coverage Ratio
17


 
5.12
Non-Performing Loans plus Other Real Estate to Primary Capital
17


 
5.13
Holding Company Liquidity
17


 
5.14
Notices
17


 
5.15
Utilization of Loan Proceeds
18


 
5.16
Rest Period
18







--------------------------------------------------------------------------------




SECTION 6 - NEGATIVE COVENANTS
18


 
6.01
Indebtedness
18


 
6.02
Merger or Consolidation; Acquisitions
18


 
6.03
Sale of Property
18


 
6.04
Distributions
18


 
6.05
Issuance of Stock etc
19


 
6.06
[RESERVED]
19


 
6.07
Investments
19


 
6.08
Liens
19


 
6.09
Related Parties
19


 
6.10
Margin Stock
19


 
6.11
Nature of Business
19


 
6.12
Other Agreements
20


SECTION 7 - EVENTS OF DEFAULT
20


SECTION 8 - GENERAL
22


 
8.01
No Waiver
22


 
8.02
Right of Set-Off
22


 
8.03
Cost and Expenses
22


 
8.04
Environmental Indemnity
22


 
8.05
General Indemnity
23


 
8.06
Authority to Act
23


 
8.07
Notices
23


 
8.08
Consent to Jurisdiction; Waiver of Jury Trial
23


 
8.09
Lender's Books and Records
24


 
8.10
Governing Law; Amendments
24


 
8.11
References; Headings for Convenience
24


 
8.12
Binding Agreement
24


 
8.13
Severability
24


 
8.14
Counterparts
24


 
8.15
Resurrection of Obligations
24


 
8.16
Entire Agreement
25


 
8.17
USA PATRIOT Act
25


 
8.18
Confidentiality
25


 
8.19
Waiver of Consequential Damages, etc
25


 
8.20
Termination of this Agreement
26


 
8.21
Computations
26


 
Exhibits
A - Form of Note
B - Form of Certificate





--------------------------------------------------------------------------------






LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made and entered into as of February
24, 2016 by and between: ENTERPRISE FINANCIAL SERVICES CORP, a Delaware
corporation (“Borrower”); and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Lender”); and has reference to the following facts and
circumstances:
A.    Borrower has applied to Lender for a revolving line of credit in the
original principal amount of up to $20,000,000.
B.    Lender is willing to make said revolving line of credit available to the
Borrower upon, and subject to, the terms, provisions and conditions hereinafter
set forth.
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby mutually agree and promise as follows:
SECTION 1 - DEFINITIONS


In addition to the terms defined elsewhere in this Agreement or in any Exhibits
or Schedules hereto, when used in this Agreement, the following terms shall have
the following meanings (such meanings shall be equally applicable to the
singular and plural forms of the terms used, as the context requires):
Acquisition means any transaction or series of related transactions, consummated
on or after the date of this Agreement, by which Borrower or any Subsidiary
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) (a) all or substantially all of the
Property of, or of one or more business units of, any other Person, whether
through purchase of Property, merger, consolidation or otherwise or (b) at least
a majority (in number of votes) of the Voting Stock of or in any corporation,
partnership, limited liability company or other entity.
Anti-Corruption Laws means all Laws of any jurisdiction applicable to Borrower,
Subsidiary Bank or their Subsidiaries from time to time concerning or relating
to bribery or corruption.
Anti-Terrorism Laws means any Law relating to terrorism or money laundering,
including Executive Order No. 13224, the USA PATRIOT Act, the Laws compromising
or implementing the Bank Secrecy Act and the Laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing may from time to time be amended).
Applicable Fee Percentage initially means an annual rate of 0.30%; provided that
the Applicable Fee Percentage shall be reduced by 0.10% for each average
quarterly balance of $10,000,000 that Borrower invests in any of the following
deposit products offered by Lender with a maturity of greater than 31 days: (i)
certificates of deposit; (ii) convertible Eurodollar time deposits or (iii) U.S.
Bank commercial paper; provided that in no event will the Applicable Fee
Percentage be reduced below 0.00%.
Applicable Margin means an annual rate of 2.25%.
Attorneys’ Fees means the reasonable value of the services (and costs, charges
and expenses related thereto) of the attorneys employed by Lender (including,
without limitation, attorneys who are employees of Lender) from time to time to
represent Lender (a) in the preparation or amendment of this Agreement and the
other Loan Documents, (b) in any litigation, contest or proceeding or to take
any other action in or with respect to any litigation, contest or proceeding
(whether instituted by Lender, Borrower or any other Person and whether in
bankruptcy or otherwise) in any way or respect relating to this Agreement or any
of the other Loan Documents, Borrower, Subsidiary Bank or any other Obligor, and
(c)  to enforce any of Lender’s rights to collect any of the Obligations;
provided, that such Attorneys’ Fees shall be determined on the basis of rates
then generally applicable to the attorneys (and all paralegals, accountants and
other staff employed by such attorneys) employed by Lender, which may be higher
than the rates such attorneys (and all paralegals, accountants and other staff
employed by such attorneys) charge Lender in certain matters.
Authorized Person is defined in Section 2.01(b).




--------------------------------------------------------------------------------




Blocked Person means any Person (a) that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) with which Lender is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law, (d) that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order No.
13224, (e) that is named as a “specially designated national” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list or (f) who is
affiliated or associated with a Person listed above.
Business Day means any day except a Saturday, Sunday or legal holiday observed
by Lender.
Capital Stock means, with respect to any corporation, partnership, limited
liability company or other entity, any Capital Stock, partnership interests,
limited liability company interests, membership interests or other equity or
ownership interests of or in such corporation, partnership, limited liability
company or other entity and any warrants, rights or options to purchase or
acquire any such capital stock, partnership interests, limited liability company
interests, membership interests or other equity or ownership interests.
Capitalized Lease means any lease which, in accordance with GAAP, is required to
be capitalized on the balance sheet of the lessee.
Cash Equivalents means (a) commercial paper maturing in 270 days or less from
the date of issuance which, at the time of acquisition, are rated no lower than
“A-1” by S&P or “Prime-1” by Moody’s, (b) commercial paper maturing in 30 days
or less from the date of acquisition which, at the time of purchase, is rated no
lower than “A-2” by S&P or “Prime-2” by Moody’s, (c) direct obligations of the
United States or any agency or instrumentality of the United States, the payment
or guarantee of which constitutes a full faith and credit obligation of the
United States, in any case, maturing within one (1) year from the date of
acquisition, (d) direct obligations of any state of the United States or any
agency or instrumentality of any state of the United States, the payment or
guarantee of which constitutes a full faith and credit obligation of such state,
in either case, maturing within one (1) year from the date of acquisition and
accorded the highest rating by each of S&P and Moody’s, (e) certificates of
deposit maturing within one (1) year from the date of issuance, issued by a
commercial bank or trust company organized under the Laws of the United States
or any state thereof, having capital, surplus and undivided profits aggregating
at least $100,000,000 and whose long-term certificates of deposit are, at the
time of the making of such Investment, rated “A2” or better by S&P and “A” or
better by Moody’s and (f) certificates of deposit or demand deposits (i)
maturing in less than one (1) year from the date of issuance thereof, issued by
a primary depositary institution of Borrower or any Subsidiary, whose long-term
certificates of deposits are, at the time of the making of such Investment,
rated “A2” or better by S&P and “A” or better Moody’s or (ii) which constitute
the normal operating checking accounts of Borrower or any Subsidiary.
Change in Control means (a) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 20% or more of
the outstanding voting Equity Interests of Borrower on a fully diluted basis; or
(b) within any twelve-month period, occupation of a majority of the seats (other
than vacant seats) on the board of directors of Borrower by Persons who were
neither (i) nominated by the board of directors of Borrower nor (ii) appointed
or approved by directors so nominated.
Code means the United States Internal Revenue Code of 1986, as amended, and any
successor statute of similar import, together with the regulations thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed to also refer to any successor sections.
Consolidated Net Assets means the aggregate amount of assets of Borrower and its
Subsidiaries (less applicable reserves and other properly deductible items)
after deducting therefrom all current liabilities, as set forth on the
consolidated balance sheet of Borrower and its Subsidiaries most recently
furnished to Lender pursuant to Section 5.03(a) prior to the time as of which
Consolidated Net Assets, all as determined in accordance with GAAP.
Consolidated Subsidiary means with respect to any Person at any date, any
Subsidiary or other entity the assets and liabilities of which are or should be
consolidated with those of such Person in its consolidated financial statements
as of such date in accordance with GAAP.
Default means an event or condition the occurrence of which would, with the
lapse of time, the giving of notice, or both, become or constitute an Event of
Default as defined in Section 7 hereof.




--------------------------------------------------------------------------------




Distribution in respect of any corporation or other entity means: (a) dividends
or other distributions (other than stock dividends and stock splits) on or in
respect of any of the Capital Stock or other equity interests of such
corporation or other entity; and (b) the redemption, repurchase or other
acquisition of any Capital Stock or other equity interests of such corporation
or other entity or of any warrants, rights or other options to purchase any such
Capital Stock or other equity interests.
Environmental Laws are defined in Section 8.04.
Environmental Lien is defined in Section 5.14(g).
ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to also refer to any successor sections.
ERISA Affiliate means any corporation, trade or business that is, along with
Borrower, a member of a controlled group of corporations or a controlled group
of trades or businesses, as described in Sections 414(b) and 414(c),
respectively, of the Code or Section 4001 of ERISA.
Event(s) of Default is/are defined in Section 7.
FDIC means the Federal Deposit Insurance Corporation.
FDIC Capital Guidelines is defined in Section 5.09.
Fiscal Quarter means a fiscal quarter of Borrower or Subsidiary Bank.
Fiscal Year means a fiscal year of Borrower or Subsidiary Bank.
Fixed Charge Coverage Ratio means, for any period of determination, the ratio of
the following: (a) the sum of (i) Net Income, minus (ii) noncash income, plus
(iii) noncash expenses, plus (iv) interest expense, minus (vi) cash
Distributions; to (b) the sum of (i) interest expense plus (ii) 20% of the
Revolving Credit Commitment in each Fiscal Year; in each case calculated with
respect to Borrower only and in accordance with GAAP.
GAAP means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board,
consistently applied and in effect as of the effective date of this Agreement
(and not any changes thereto after such effective date).
Holding Company Liquidity means all cash and Cash-Equivalents reflected as
assets on the financial statements of Borrower.
Indebtedness of any Person means and include all obligations of such Person
which in accordance with GAAP are or should be classified upon a balance sheet
of such Person as liabilities of such Person, any and all obligations of other
Persons which such Person has guaranteed (other than those incurred in the
ordinary course of banking business), all reimbursement obligations in
connection with letters of credit or letter of credit guaranties issued for the
account of such Person (other than those incurred in the ordinary course of
banking business) and any and all obligations of such Person under any
Capitalized Lease.
Indemnified Liabilities are defined in Section 8.05.
Indemnitees are defined in Section 8.05.
Knowledge means the actual knowledge of the President or another executive
officer of the Subsidiary Bank as defined in 12 C.F.R. 215.2, as amended from
time to time, or in any successor Law, rule or regulation of similar import, or
the Chief Executive Officer, Chief Financial Officer or another executive
officer of the Borrower as defined in 12 C.F.R. 215.2, as amended from time to
time, or in any successor law, rule or regulation of similar import.
Laws means, collectively, all international, foreign, federal, state, local and
other statutes, treaties, rules, regulations, guidelines, ordinances, codes and
administrative or judicial precedents or authorities, including the




--------------------------------------------------------------------------------




interpretation or administration thereof by any Regulatory Agency charged with
the enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Regulatory Agency, in each case whether or
not having the force of law and Law means each or any of them.
Lien means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on common law, statute or contract, including, without limitation, any
security interest, mortgage, deed of trust, pledge, lien or other encumbrance of
any kind or nature whatsoever, any conditional sale or trust receipt and any
lease, consignment or bailment for security purposes.
Loan Documents mean this Agreement, the Note, and all other agreements,
documents, instruments and certificates connected with or otherwise relating to
this Agreement or the Revolving Credit Loans made hereunder, all as the same may
from time to time be amended, modified, extended or renewed
Loan Loss Reserves mean the loan loss reserves of Subsidiary Bank as reported in
the most recent call reports of Subsidiary Bank.
Material Adverse Effect means (a) a material adverse effect on the Properties,
assets, liabilities, business, operations, income or financial condition of
Borrower, Subsidiary Bank, and/or any Subsidiary, taken as a whole, (b) material
impairment of the ability of Borrower, Subsidiary Bank, and/or any Subsidiary,
taken as a whole, to perform any of its obligations under this Agreement, the
Note, or any of the other Loan Documents or (c) material impairment of the
enforceability of the rights of, or benefits available to, Lender under this
Agreement, the Note, or any of the other Loan Documents.
Moody’s means Moody’s Investors Service, Inc. or any successor thereto.
Multiemployer Plan means a “multiemployer plan” as defined in Section 4001(a)
(3) of ERISA which is maintained for employees of Borrower, any other Obligor,
any ERISA Affiliate or Subsidiary Bank.
Net Income means, with respect to any Person for any period, the aggregate net
income (or net loss) of such Person for such period equal to net revenues and
other proper income less the aggregate amount of any and all items which are
treated as expenses under GAAP, and less Federal, state and local income taxes,
but excluding from the definition of Net Income any extraordinary gains or
losses, all determined in accordance with GAAP.
New York Banking Day means any day (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.
Non-Performing Loans means the sum of (a) those loans ninety (90) days or more
past due (either principal or interest), and (ii) those loans classified as
“non-accrual” as reported in the most recent call reports of Subsidiary Bank;
provided, that Non-Performing Loans will not include the portions of any
Non-Performing Loans that are protected by FDIC Loss Sharing Agreements.
Note is defined in Section 2.02(a).
Notice of Borrowing is defined in Section 2.01(b).
Obligations mean any and all indebtedness, liabilities and obligations of
Borrower to Lender under the Note, this Agreement, any of the other Loan
Documents, any letters of credit and related agreements, any interest rate
derivative agreements, or any other agreement, instrument or document
heretofore, now or hereafter executed and delivered by Borrower to Lender, in
each case whether now existing or hereafter arising, absolute or contingent,
joint and/or several, secured or unsecured, direct or indirect, expressed or
implied in law, contractual or tortious, liquidated or unliquidated, at law or
in equity, or otherwise, and whether created directly or acquired by Lender by
assignment or otherwise, and any and all costs of collection and/or Attorneys’
Fees incurred or to be incurred in connection therewith.
Obligor means Borrower and each other Person who is or shall become primarily or
secondarily liable on any of the Obligations or who grants Lender a Lien upon
any Property or assets of such Person as collateral for any of the Obligations.
OFAC means the Treasury’s Office of Foreign Assets Control and any successor
thereto.




--------------------------------------------------------------------------------




Other Real Estate means the value of (i) all real estate owned by Subsidiary
Bank, or (ii) listed as such in the most recent reports to any Regulatory
Authority, whichever is most current; provided, that Other Real Estate will not
include the portions of any Other Real Estate that are protected by FDIC Loss
Sharing Agreements.
Other Taxes is defined in Section 2.07(b).
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
Pension Plan means any “pension plan” as such term is defined in Section 3(2) of
ERISA which is subject to the provisions of Title IV of ERISA and which is
established or maintained by Borrower, any other Obligor, any ERISA Affiliate or
Subsidiary Bank, other than a Multiemployer Plan.
Permitted Acquisition means any Acquisition by Borrower of the assets or Capital
Stock of an ongoing business similar to, consistent with or complementary of the
lines of business of Borrower, Subsidiary Bank and their Subsidiaries as of the
date of this Agreement which satisfies each of the following conditions: (a)
Borrower has given Lender at least ten (10) Business Days’ prior written notice
of such Acquisition (or such lesser notice as Lender may agree to in writing)
and has provided Lender with such financial and other information concerning
such Acquisition as Lender may reasonably request; (b) the total purchase price
(including fees and expenses) for the Acquisition in question (whether payable
at closing or at any time or times after closing of such Acquisition, and if
payable after closing and not determinable prior to closing, as reasonably
estimated by Borrower and in any event including the amount of any Indebtedness
or liabilities assumed by Borrower as a part of such Acquisition) does not
exceed an amount greater than 30% of Consolidated Net Assets; (c) both
immediately before and immediately after giving effect to such Acquisition, no
Default or Event of Default shall exist; and (d) such Acquisition is not
prohibited under the terms of any other agreement executed by Borrower,
Subsidiary Bank or any of their Subsidiaries, including, without limitation, any
agreement pertaining to or evidencing any other permitted Indebtedness of
Borrower, Subsidiary Bank or any of their Subsidiaries.
Person means an individual, partnership, corporation, limited liability company,
trust, unincorporated organization or association, and a government or agency or
political subdivision thereof.
Primary Capital means Total Tangible Equity plus Loan Loss Reserves, all as
determined in accordance with GAAP.
Property means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible; and Properties mean the plural of
Property. For purposes of this Agreement, Borrower, and Subsidiary Bank, as the
case may be, shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person for security purposes.
Regulation is defined in Section 2.06.
Regulatory Agency means any Federal, state or local governmental or regulatory
agency, authority, entity or official having jurisdiction over the banking or
other related activities of Borrower, Subsidiary Bank, and/or any Subsidiary,
including, without limitation (to the extent applicable), the Treasury, the
Board of Governors of the Federal Reserve System, the FDIC, the SEC, and the
Missouri Division of Finance, and any successors thereto.
Related Party means any Person which directly or indirectly through one or more
intermediaries controls, or is controlled by or is under common control with,
Borrower, or Subsidiary Bank. The term “control” means the possession, directly
or indirectly, of the power to vote 10% or more of the Capital Stock of any
Person or the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; provided that a Person that “controls” Borrower shall be
limited to any Person that has the authority to vote 10% or more of the Capital
Stock of Borrower.
Reportable Event has the meaning given to such term in ERISA.
Reprice Date means the first day of each month; provided that if the initial
Revolving Credit Loan under occurs other than on a Reprice Date, the initial
one-month LIBOR rate shall be that one-month LIBOR rate in effect two (2)




--------------------------------------------------------------------------------




New York Banking Days prior to the date of the initial Revolving Credit Loan,
which rate plus the Applicable Margin shall be in effect until the next Reprice
Date.
Revolving Credit Commitment means, subject to any reduction thereof pursuant to
Section 2.01(c), $20,000,000.
Revolving Credit Loan and Revolving Credit Loans are defined in Section 2.01(a).
Revolving Credit Period means the period commencing on the date of this
Agreement and ending February 23, 2017; provided, however, that the Revolving
Credit Period shall end on the date the Revolving Credit Commitment is
terminated pursuant to Section 6 or otherwise.
S&P means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.
Sanctioned Country means, at any time, any country or territory which is itself
the
subject or target of any comprehensive Sanctions.


Sanctioned Person means, at any time, (a) any Person or group listed in any
Sanctions related
list of designated Persons maintained by OFAC or the U.S. Department of State,
the United Nations Security Council, the European Union or any EU member state,
(b) any Person or group operating, organized or resident in a Sanctioned
Country, (c) any agency, political subdivision or instrumentality of the
government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.


Sanctions means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


SEC means the United States Securities and Exchange Commission.
Subsidiary means, with respect to any Person, any corporation of which 50% or
more of the issued and outstanding Capital Stock entitled to vote for the
election of directors (other than by reason of default in the payment of
dividends) is at the time owned directly or indirectly by such Person.
Subsidiary Bank means Enterprise Bank & Trust, a Missouri trust company with
banking powers.
Total Tangible Equity means the total amount of the Capital Stock, surplus and
undivided profits, accounts and capital qualified notes and debentures of
Borrower, minus intangibles, all of which will be determined in accordance with
GAAP applicable to banks consistently applied.
Treasury means the United States Department of the Treasury.
USA PATRIOT Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as from time to time amended.
Voting Stock means, with respect to any corporation, partnership, limited
liability company or other entity, any Capital Stock of or in such corporation,
limited liability company, partnership or other entity whose holders are
entitled under ordinary circumstances to vote for the election of directors (or
Persons performing similar functions) of such corporation, limited liability
company, partnership or other entity (irrespective of whether at the time
Capital Stock of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).
SECTION 2 - THE REVOLVING CREDIT


2.01    Revolving Credit Commitment    (a)    Subject to the terms and
conditions set forth in this Agreement and so long as no Default or Event of
Default has occurred and is continuing, during the Revolving Credit Period,
Lender agrees to make such loans to Borrower (individually, a “Revolving Credit
Loan”; and collectively, the “Revolving Credit Loans”) as Borrower may from time
to time request pursuant to Section 2.01(b). Each Revolving Credit Loan under
this Section 2.01(a) shall be for an aggregate principal amount of at least
$100,000 or any larger multiple of $50,000. The aggregate principal amount of
Revolving Credit Loans which Lender shall be required to




--------------------------------------------------------------------------------




have outstanding under this Agreement as of any date shall not exceed the amount
of the Revolving Credit Commitment as of such date. Within the foregoing limits,
Borrower may borrow under this Section 2.01(a), prepay under Section 2.03(c) and
reborrow at any time during the Revolving Credit Period under this Section
2.01(a). All Revolving Credit Loans not paid prior to the last day of the
Revolving Credit Period, together with all accrued and unpaid interest thereon
and all fees and other amounts owing by Borrower to Lender with respect thereto,
shall be due and payable on the last day of the Revolving Credit Period.
(b)    Borrower shall give oral or written notice (a “Notice of Borrowing”) to
Lender by 10:00 a.m. (Central Time) on the Business Day of each advance of a
Revolving Credit Loan specifying (i) the date of such Revolving Credit Loan,
which must be a Business Day, and (ii) the aggregate principal amount of such
Revolving Credit Loan. Unless Lender determines that any applicable condition
specified in Section 3 of this Agreement has not been satisfied, Lender shall
make the proceeds of any Revolving Credit Loan available to Borrower by
crediting such funds to a demand deposit account at Lender specified by Borrower
(or such other account mutually agreed upon in writing between Lender and
Borrower). Borrower hereby irrevocably authorizes Lender to rely on telephonic,
electronic mail, telecopy, telex or written instructions of any individual
identifying himself or herself as one of the individuals listed on Schedule
2.01(b) attached hereto (or any other individual from time to time authorized to
act on behalf of Borrower pursuant to a resolution adopted by the Board of
Directors of Borrower and certified by the Secretary of Borrower and delivered
to Lender) (“Authorized Persons”) with respect to any request to make a
Revolving Credit Loan or a repayment hereunder, and on any signature which
Lender in good faith believes to be genuine, and Borrower shall be bound thereby
in the same manner as if such individual were actually authorized or such
signature were genuine. Borrower also hereby agrees to indemnify Lender and hold
Lender harmless from and against any and all claims, demands, damages,
liabilities, losses, costs and expenses (including, without limitation,
Attorneys’ Fees and expenses) relating to or arising out of or in connection
with Lender’s good faith acceptance of instructions for making Revolving Credit
Loans or repayments hereunder.
(c)    If the amount of the Revolving Credit Commitment on any date is less than
the aggregate principal amount of all Revolving Credit Loans outstanding as of
such date, Borrower shall be automatically required (without demand or notice of
any kind by Lender, all of which are hereby expressly waived by Borrower) to
immediately repay the Revolving Credit Loans in an amount sufficient to reduce
the amount of the aggregate principal amount of all Revolving Credit Loans
outstanding as of such date to an amount equal to or less than the amount of the
Revolving Credit Commitment.
2.02    Revolving Credit Note    The Revolving Credit Loans shall be evidenced
by the Revolving Credit Note of Borrower dated as of the date hereof, and
payable to the order of Lender in the principal amount equal to the maximum
amount of the Revolving Credit Commitment, which Revolving Credit Note shall be
in substantially the form of Exhibit A attached hereto and incorporated herein
by reference (as the same may from time to time be amended, modified, extended,
renewed or restated, the “Note”).


(b)    Lender shall record in its books and records the date and amount of each
Revolving Credit Loan and each payment of principal and/or interest made by
Borrower with respect thereto; provided, however, that the obligation of
Borrower to repay each Revolving Credit Loan made to Borrower hereunder shall be
absolute and unconditional, notwithstanding any failure of Lender to make any
such recordation or any mistake by Lender in connection with any such
recordation. The books and records of Lender showing the account between Lender
and Borrower shall be admissible in evidence in any action or proceeding and
shall constitute prima facie proof of the items therein set forth absent
manifest error.


2.03     Interest Rates and Payments


(a)Interest on the principal balance of each Revolving Credit Loan shall accrue
at an annual rate equal to the Applicable Margin plus the greater of (i) 0% and
(ii) the one-month LIBOR rate quoted by Lender from Reuters Screen LIBOR01 Page
or any successor thereto, which shall be that one-month LIBOR rate in effect two
(2) New York Banking Days prior to the Reprice Date, adjusted for any reserve
requirement and any subsequent costs arising from a change in government
regulation, such rate rounded up to the nearest one-sixteenth percent and such
rate to be reset monthly on each Reprice Date.


(b)After maturity of the Revolving Credit Loans, whether by reason of
acceleration or otherwise, interest shall continue to accrue on each Revolving
Credit Loan and be payable on demand on the entire outstanding principal balance
thereof at an annual rate equal to 2% over and above the otherwise applicable
interest rate. Interest on each Revolving Credit Loan shall be payable quarterly
in arrears on each March 31, June 30, September 30 and




--------------------------------------------------------------------------------




December 31, and at the maturity of the Revolving Credit Loans, whether by
reason of acceleration or otherwise. All payments shall be applied first to the
payment of all accrued and unpaid interest, with the balance, if any, to be
applied to the payment of principal. Lender’s internal records of applicable
interest rates shall be determinative in the absence of manifest error.


(c)Borrower shall have the right to prepay the Revolving Credit Loans in whole
or in part at any time, provided that: (i) all billed/due and unpaid interest
shall accompany such prepayment; (ii) there is no Default or Event of Default at
the time of prepayment; and (iii) all prepayments shall be credited and applied
to the installments of principal in the inverse order of their stated maturity.


2.04    General Provisions as to Payments    Borrower shall make each payment of
principal of, and interest on, the Revolving Credit Loans and all interest, fees
and other amounts payable by Borrower under this Section 2 not later than 2:00
p.m. (Central Time) on the date when due, in Federal or other collected funds
immediately available in St. Louis, Missouri, to Lender at its address referred
to in Section 8.07. Any such payment received by Lender after 2:00 p.m. (Central
Time) shall be deemed to have been paid on the next succeeding Business Day.
Whenever any payment of principal of, or interest on, the Revolving Credit Loans
shall be due on a day which is not a Business Day, the date for payment thereof
shall be extended to the next succeeding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon, at the then applicable rate, shall be payable for such extended time.


2.05    Fees    (a)    From and including the date of this Agreement to but
excluding the last day of the Revolving Credit Period, Borrower shall pay to
Lender a nonrefundable commitment fee on the unused portion of the Revolving
Credit Commitment (determined by subtracting the aggregate amount of all
Revolving Credit Loans from the amount of the Revolving Credit Commitment)
multiplied by the Applicable Fee Percentage. Said commitment fee shall be (i)
calculated on a daily basis, (ii) payable quarterly in arrears on the last day
of each Fiscal Quarter during the Revolving Credit Period and on the last day of
the Revolving Credit Period and (iii) calculated on an actual day, 360-day year
basis.


(b)    If Borrower fails to make any payment of any principal of or interest on
any Revolving Credit Loan within ten (10) days after the same becomes due,
whether by reason of maturity, acceleration or otherwise, in addition to all of
the other rights and remedies of Lender under this Agreement and at law or in
equity, Borrower shall pay Lender on demand with respect to each such late
payment a late fee in an amount not to exceed 5% of each late payment.
2.06    Increased Costs    If there shall occur any adoption or implementation
of, or change to, any Regulation, or interpretation or administration thereof,
which shall have the effect of imposing on Lender (or Lender’s holding company)
any increase or expansion of or any new: tax (excluding taxes on its overall
income and franchise taxes), charge, fee, assessment or deduction of any kind
whatsoever, or reserve, capital adequacy, special deposits or similar
requirements against credit extended by, assets of, or deposits with or for the
account of Lender or other conditions affecting the extensions of credit under
this Agreement or evidenced by the Note; then Borrower shall pay to Lender such
additional amount as Lender deems necessary to compensate Lender for any
increased cost to Lender attributable to the extension(s) of credit under this
Agreement or evidenced by the Note and/or for any reduction in the rate of
return on Lender’s capital and/or Lender’s revenue attributable to such
extension(s) of credit. As used above, the term “Regulation” shall include any
federal, state or international law, governmental or quasi-governmental rule,
regulation, policy, guideline or directive (including but not limited to the
Dodd-Frank Wall Street Reform and Consumer Protection Act and enactments,
issuances or similar pronouncements by the Bank for International Settlements,
the Basel Committee on Banking Regulations and Supervisory Practices or any
similar authority and any successor thereto) that applies to Lender. Lender’s
determination of the additional amount(s) due under this paragraph shall be
binding in the absence of manifest error, and such amount(s) shall be payable
within 15 days of demand and, if recurring, as otherwise billed by Lender.


2.07    Taxes


(a)    Any and all payments by Borrower to or for the account of Lender under or
in respect of this Agreement, the Note and/or any other Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, taxes imposed on or measured by
Lender’s net income, and franchise taxes imposed on Lender, by the jurisdiction
under the Laws of which it is organized or any political subdivision, state or
taxing authority thereof or therein (all such non-excluded taxes, duties,
levies, imposts, deductions, charges, withholdings and liabilities being




--------------------------------------------------------------------------------




hereinafter referred to as “Taxes”). If Borrower shall be required by Law to
deduct any Taxes from or in respect of any sum payable by Borrower to Lender
under or in respect of this Agreement, the Note and/or any other Loan Document,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.07(a)) Lender receives an amount equal to the sum it would
have received had no such deduction of Taxes been made, (ii) Borrower shall make
such deductions, (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable law
and (iv) Borrower shall furnish to Lender at its address referred to in Section
7.07, the original or a certified copy of a receipt evidencing payment thereof.
(b)    In addition, Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made under or in respect of this Agreement,
the Note and/or any other Loan Document or from the execution or delivery of, or
otherwise with respect to, this Agreement, the Note and/or any other Loan
Document (hereinafter referred to as “Other Taxes”).
(c)    Borrower agrees to indemnify Lender for the full amount of Taxes or Other
Taxes, respectively (including, without limitation, any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable under this Section
2.07), paid by Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within fifteen (15) days from the date Lender makes demand therefor,
accompanied by a certificate of Lender setting forth in reasonable detail its
computation of the amount or amounts to be paid to it hereunder.
(d)    The provisions of this Section 2.07 shall survive any expiration or
termination of this Agreement and the payment of the Notes and the other
Borrower’s Obligations.
SECTION 3 - PRECONDITIONS TO REVOLVING CREDIT LOANS. Initial Revolving Credit
Loan


Notwithstanding any provision contained in this Agreement to the contrary,
Lender shall have no obligation to make the initial Revolving Credit Loan under
this Agreement unless Lender shall have first received the following, all in
form and substance acceptable to Lender:
(a)    this Agreement and the Note, each executed by a duly authorized officer
of Borrower;


(b)    copies of resolutions of the Board of Directors of Borrower, duly
adopted, which authorize the execution, delivery and performance of this
Agreement, the Note, and the other Loan Documents, certified by the Secretary of
Borrower;


(c)    copies of the Restated Articles of Incorporation of Borrower, including
any amendments thereto, certified by the Delaware Secretary of State;


(d)    copies of the Bylaws of Borrower, including any amendments thereto,
certified by the Secretary of Borrower;


(e)    certificates of good standing for Borrower issued by the Delaware and
Missouri Secretaries of State;


(f)    an opinion of counsel from Bryan Cave LLP, counsel to Borrower and
Subsidiary Bank, in a form acceptable to Lender; and


(g)    such other agreements, documents, instruments, certificates and
assurances as Lender may
reasonably request.


Any one or more of the conditions set forth above which have not been satisfied
by Borrower on or prior to the date of disbursement of the initial Revolving
Credit Loan under this Agreement shall not be deemed permanently waived by
Lender unless Lender shall waive the same in a writing which expressly states
that the waiver is permanent, and in all cases in which the waiver is not stated
to be permanent Lender may at any time subsequent thereto insist upon compliance
and satisfaction of any such condition as a condition to any subsequent
Revolving Credit Loan under this Agreement and failure of Borrower to comply
with any such condition within five (5) Business Day’s written notice from
Lender to Borrower shall constitute an Event of Default.




--------------------------------------------------------------------------------




3.02    All Revolving Credit Loans


Notwithstanding any provision contained in this Agreement to the contrary,
Lender shall have no obligation to make any Revolving Credit Loan under this
Agreement unless:
(a)    Lender shall have received a Notice of Borrowing;
(b)    both immediately before and immediately after giving effect to the
making, continuation or conversion of such Revolving Credit Loan, no Default or
Event of Default under this Agreement shall have occurred and be continuing;
(c)    all of the representations and warranties made Borrower in this Agreement
and/or in any other Loan Document shall be true and correct in all material
respects (or, with respect to any such representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect”, shall be true and
correct in all respects) on and as of the date of the making, continuation or
conversion of such Revolving Credit Loan as if made on and as of the date of the
making, continuation or conversion of such Revolving Credit Loan (except (x) to
the extent such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or,
with respect to any such representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect”, shall be true and correct in all
respects) as of such earlier date and (y) that for purposes of this Section
3.02(c), the representations and warranties made by Borrower in Section 4.04
shall be deemed to refer to the most recent financial statements of Borrower and
its Consolidated Subsidiaries delivered to Lender pursuant to Sections 5.03).
Each request for the making of a Revolving Credit Loan by Borrower under this
Agreement shall be deemed to be a representation and warranty by Borrower on the
date of the making of such Revolving Credit Loan as to the facts specified in
clauses (b) and (c) of this Section 3.02.
SECTION 4 - REPRESENTATIONS AND WARRANTIES


To induce Lender to make the Revolving Credit Loans, Borrower hereby represents
and warrants to Lender that:
4.01    Corporate Existence and Power    Each of Borrower, Subsidiary Bank, and
each Subsidiary: (a) is duly incorporated or organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization; (b) has all requisite corporate or other powers and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted; and (c) is duly qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure to so qualify would have a Material
Adverse Effect on its business, financial condition or operations. Borrower is a
“bank holding company” as defined in and within the meaning of 12 U.S.C.
§1841(a)(1), and as such Borrower has filed all necessary reports with and
received all necessary approvals from The Board of Governors of the Federal
Reserve System. Subsidiary Bank is an “insured bank” as defined in and within
the meaning of 12 U.S.C. §1813(h).


4.02    Corporate Authorization    The execution, delivery and performance by
Borrower of this Agreement, the Note, and the other Loan Documents are within
the corporate powers of Borrower and have been duly authorized by all necessary
corporate action.


4.03    Binding Effect    This Agreement, the Note, and the other Loan Documents
have been duly authorized, executed and delivered and constitute the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency or other similar laws affecting creditors’ rights in general.


4.04    Financial Statements    Borrower has furnished Lender with the following
financial statements, identified by the President, Chief Executive Officer or
Controller of Borrower: (a) consolidated balance sheets and profit and loss
statements of Borrower and its Consolidated Subsidiaries as of December 31,
2014, all certified by Borrower’s independent certified public accountants,
which financial statements have been prepared in accordance with GAAP; and (b)
the Consolidated Financial Statements for Bank Holding Companies (FR Y-9C) of
Borrower and its Consolidated Subsidiaries as of September 30, 2015; (c) the
Parent Company Only Financial Statements for Large Bank Holding Companies (FR
Y-9LP) for Borrower as of September 30, 2015; and (d) the Consolidated Reports
of Condition and Income For A Bank With Domestic Offices Only (FFIEC 041) of
Subsidiary Bank as of September 30, 2015, certified by the President, Chief
Executive Officer, Vice Chairman, or Chief Financial Officer of Subsidiary Bank.




--------------------------------------------------------------------------------




Borrower further represents that: (i) said financial statements fairly present
in all material respects the financial condition of Borrower and its
Consolidated Subsidiaries as of the dates thereof, (ii) there has been no change
in the financial condition or operation of Borrower or any of its Consolidated
Subsidiaries since December 31, 2014 that could have a Material Adverse Effect,
and (iii) neither Borrower nor any of its Consolidated Subsidiaries has any
direct or contingent liabilities which are not disclosed on said financial
statements which could have a Material Adverse Effect.


4.05    Litigation    Except as disclosed in Schedule 4.05 attached hereto,
there is no action or proceeding pending or, to the Knowledge of Borrower,
threatened against or affecting Borrower or Subsidiary Bank before any court,
arbitrator or governmental, regulatory or administrative body, agency or
official which could result in any change in the financial condition or
operation of Borrower or Subsidiary Bank that could have a Material Adverse
Effect, and neither Borrower nor Subsidiary Bank is in default with respect to
any order, writ, injunction, decision or decree of any court, arbitrator or
governmental, regulatory or administrative body, agency or official which could
have a Material Adverse Effect on Borrower or Subsidiary Bank.


4.06    Pension and Welfare Plans    Each Pension Plan complies with all
applicable statutes and governmental rules and regulations; no Reportable Event
has occurred and is continuing with respect to any Pension Plan; neither
Borrower, any ERISA Affiliate, nor Subsidiary Bank has withdrawn from any
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” as
defined in Sections 4203 or 4205 of ERISA, respectively; no steps have been
instituted by Borrower, any ERISA Affiliate or Subsidiary Bank to terminate any
Pension Plan; no condition exists or event or transaction has occurred in
connection with any Pension Plan or Multiemployer Plan which could result in the
incurrence by Borrower, any ERISA Affiliate or Subsidiary Bank of any material
liability, fine or penalty; and neither Borrower, any ERISA Affiliate, nor
Subsidiary Bank is a “contributing sponsor” as defined in Section 4001(a) (13)
of ERISA of a “single-employer plan” as defined in Section 4001(a) (15) of ERISA
which has two or more contributing sponsors at least two of whom are not under
common control. Neither Borrower nor Subsidiary Bank has any contingent
liability with respect to any “employee welfare benefit plans”, as such term is
defined in Section 3(a) of ERISA, which covers retired employees and their
beneficiaries.
4.07    Tax Returns    Borrower, Subsidiary Bank, and each Subsidiary has filed
all Federal, state and local income tax returns and all other tax returns which
are required to be filed and has paid all taxes due pursuant to such returns or
pursuant to any assessment received by Borrower or Subsidiary Bank, except for
the filing of such returns, if any, in respect of which an extension of time for
filing is in effect, and except where the payment of such tax, assessment,
government charge or levy is being contested in good faith and by appropriate
proceedings and adequate reserves in compliance with GAAP have been set aside on
the books of Borrower, Subsidiary Bank or such Subsidiary, as appropriate.
4.08    Subsidiaries    Borrower has no Subsidiaries other than as identified on
Schedule 4.08 attached hereto, as the same may from time to time be amended,
modified or supplemented as provided herein. All of the issued and outstanding
Capital Stock of each Subsidiary owned by Borrower is duly authorized, validly
issued and fully paid and nonassessable. Except as disclosed on Schedule 4.08
attached hereto, neither the Borrower nor any Subsidiary, individually or
collectively, owns or holds, directly or indirectly, more than 50% of the
Capital Stock of or in any corporation, partnership, limited liability company
or business other than the Borrower’s Subsidiaries.
4.09    Compliance With Other Instruments; None Burdensome    None of the
execution and delivery by Borrower of the Loan Documents, the consummation of
the transactions therein contemplated or the compliance with the provisions
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on Borrower or Subsidiary Bank, or any of
the provisions of their Articles or Certificate of Incorporation or Association,
or Bylaws or any of the provisions of any indenture, agreement, document,
instrument or undertaking to which Borrower or Subsidiary Bank is a party or
subject, or by which it or its Property is bound. No order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, the exemption by, any governmental, regulatory, administrative or public
body or authority, or any subdivision thereof, which has not already been
obtained, is required to authorize, or is otherwise required in connection with,
the execution, delivery or performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents.
4.10    Other Loans and Guarantees.    Except as disclosed on Schedule 4.10
attached hereto, neither Borrower nor Subsidiary Bank (except in the ordinary
course of the business of Subsidiary Bank) is borrower, guarantor or obligor
with respect to any loan transaction, guarantee or other indebtedness for
borrowed money.
4.11    Title to Property.    Borrower, Subsidiary Bank and each Subsidiary are
each the sole and absolute owner of, or has the legal right to use and occupy,
all Property it claims to own or which is necessary for




--------------------------------------------------------------------------------




Borrower, Subsidiary Bank and each Subsidiary to conduct its business except
where such failure would not have a Material Adverse Effect. Neither Borrower
nor Subsidiary Bank has signed (or authorized the filing of) any financing
statements, security agreements or chattel mortgages with respect to any of its
Property, has granted or permitted any Liens with respect to any of its Property
or, to Borrower’s Knowledge, is there any Lien with respect to any Property of
Borrower or Subsidiary Bank, except relating to computer and office equipment
(that is leased or purchased), and as otherwise disclosed on Schedule 4.11
attached hereto.
4.12    Regulation U    No part of the proceeds of any Revolving Credit Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately (a) to purchase or carry margin stock or to extend
credit to others for the purpose of purchasing or carrying margin stock, or to
refund or repay indebtedness originally incurred for such purpose or (b) for any
purpose which entails a violation of, or which is inconsistent with, the
provisions of the Regulations of The Board of Governors of the Federal Reserve
System, including, without limitation, Regulations G, U, T or X thereof, as
amended.
4.13    Environmental Matters    There are no disputes relating to environmental
matters pending (nor, to the Knowledge of Borrower, are there any disputes
threatened nor, to the Knowledge of Borrower, is there any basis therefor)
affecting Borrower, Subsidiary Bank or any Subsidiary whether or not in or
before any court or arbitrator of any kind or involving any governmental or
regulatory body, which, if adversely determined could, singly or in the
aggregate, have a Material Adverse Effect, including, without limitation, any
notice from any agency, state or Federal, that Borrower, Subsidiary Bank or any
Subsidiary is a potentially responsible party for the cleanup of any
environmental waste site, that Borrower, Subsidiary Bank or any Subsidiary is in
violation of any environmental permit or regulation, that Borrower, Subsidiary
Bank or any Subsidiary has been placed on any registry of solid or hazardous
waste disposal sites, or of the expiration, revocation or denial of any
environmental permit or other loss of interim status or other current
authorization to operate any unit or portion of the facilities of Borrower,
Subsidiary Bank or any Subsidiary.
4.14    Shares of Subsidiary Bank    The authorized capital of Subsidiary Bank
consists solely of 83,118 shares of common stock, $50.00 par value. Borrower is
the sole legal and beneficial owner of 83,118 shares of common stock of
Subsidiary Bank, representing all of the outstanding and issued shares of common
stock of Subsidiary Bank, subject to no Liens, warrants, options, proxies,
restrictions on transfer, resale or other disposition; that all of such shares
are all validly issued, fully paid and nonassessable; and that Borrower has the
unqualified right and power to grant a security interest in such shares without
the consent of any other Person being required therefor. As of the date hereof,
there are no warrants or options, or any agreements to issue any warrants or
options, outstanding with respect to any class of Capital Stock of Subsidiary
Bank.    
4.15    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws


(a)    Borrower, Subsidiary Bank, all Subsidiaries and their respective officers
and employees and, to the Knowledge of Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of Borrower, Subsidiary Bank or any Subsidiary or to the
Knowledge of Borrower, Subsidiary Bank or any Subsidiary, any of their
respective directors, officers or employees, is a Sanctioned Person. No
Revolving Credit Loan, use of the proceeds of any Revolving Credit Loan or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions.
(b)    Neither the making of the Revolving Credit Loans hereunder nor the use of
the proceeds thereof will violate the USA PATRIOT Act and any other
Anti-Terrorism Laws or any enabling legislation or executive order relating
thereto or successor statute thereto. Borrower and its Subsidiaries are in
compliance in all material respects with the USA PATRIOT Act.
SECTION 5 - AFFIRMATIVE COVENANTS


Borrower covenants and agrees that, as long as any of the Obligations are
outstanding, it will, and it will cause or permit Subsidiary Bank or any
Subsidiary to, do the following:
5.01    Insurance    Keep adequately insured, and cause Subsidiary Bank and each
Subsidiary to keep adequately insured, by financially sound and reputable
insurers acceptable to Lender and in amounts reasonably acceptable to Lender,
all Property of Borrower, Subsidiary Bank, and each Subsidiary of the character
usually insured by corporations engaged in the same or similar businesses
similarly situated, against loss or damage of the kind customarily insured
against by such Persons and reasonably acceptable to Lender, except to the
extent that the failure of any Subsidiary to keep its Property so insured would
not have a Material Adverse Effect and (b) cause Subsidiary




--------------------------------------------------------------------------------




Bank to maintain coverage under a banker’s blanket bond in an amount equal to
the greater of the amount of coverage currently maintained by Subsidiary Bank or
the minimum coverage recommended by the applicable Regulatory Authority(ies),
plus such excess fidelity coverage as Lender may reasonably request from time to
time. Promptly after Lender’s request there for, Borrower shall provide Lender
with evidence that Subsidiary Bank and each Subsidiary maintain, the insurance
required under this Section 5.01, and evidence of the payment of all premiums
therefor.
5.02    Payment of Taxes    Duly file, and cause Subsidiary Bank and each
Subsidiary to duly file prior to delinquency, all Federal, state and local
income tax returns and all other tax returns and reports of Borrower, Subsidiary
Bank, and each Subsidiary, as the case may be, which are required to be filed;
and pay, and cause Subsidiary Bank, and each Subsidiary to pay, when due, all
taxes and governmental charges assessed against or upon Borrower, Subsidiary
Bank, and each Subsidiary, as the case may be, or upon their respective
Properties, assets, income or franchises except where the payment of such tax,
assessment, government charge or levy is being contested in good faith and by
appropriate proceedings and adequate reserves in compliance with GAAP have been
set aside on the books of Borrower, Subsidiary Bank or such Subsidiary, as
appropriate.
5.03    Financial Data    Deliver to Lender:


(a)    As soon as practicable and in any event within 45 days after the end of
each Fiscal Quarter, unaudited consolidated balance sheets of Borrower and its
Subsidiaries as of the end of such Fiscal Quarter (which may be filed with the
SEC as SEC Form 10Q) and the related consolidated statements of income, and cash
flows for such Fiscal Quarter and for the portion of the Fiscal Year ended at
the end of such Fiscal Quarter, setting forth in each case in comparative form,
the figures for the corresponding Fiscal Quarter and the corresponding portion
of the previous Fiscal Year, all in form and detail reasonably satisfactory to
the Lender and certified as being true, correct and complete in all material
respects and as being prepared in accordance with GAAP consistently applied
(subject to normal year-end adjustments and absence of footnote disclosures) by
the President, Chief Executive Officer, or Chief Financial Officer of Borrower;


(b)    As soon as practicable and in any event within 60 days after the end of
each Fiscal Quarter, the (i) Consolidated Financial Statements for Bank Holding
Companies (FR Y-9C) of Borrower and its Consolidated Subsidiaries, certified by
the President, Chief Executive Officer, or Chief Financial Officer of Borrower;
and (ii) Parent Company Only Financial Statements for Large Bank Holding
Companies (FR Y-9LP) for Borrower, certified by the President, Chief Executive
Officer, or Chief Financial Officer of Borrower.


(c)    As soon as practicable and in any event within 45 days after the end of
each Fiscal Quarter, the Consolidated Reports of Condition and Income For A Bank
With Domestic Offices Only (FFIEC 041) of Subsidiary Bank, certified by the
President, Chief Executive Officer, or Chief Financial Officer of Subsidiary
Bank.


(d)    As soon as practicable and in any event within 90 days after the end of
each Fiscal Year, consolidated statements of earnings and retained earnings of
Borrower and its Consolidated Subsidiaries for such year, consolidated
statements of cash flow of Borrower and its Consolidated Subsidiaries for such
year, and consolidated balance sheets of Borrower and its Consolidated
Subsidiaries as at the end of such year (which may be filed with the SEC as SEC
Form 10K), setting forth in each case in comparative form corresponding figures
from the preceding Fiscal Year, all such statements to be prepared in accordance
with GAAP and reported and accompanied by independent certified public
accountants selected by Borrower and acceptable to Lender together with a
certificate from such accountants to the effect that, in making the examination
necessary for the signing of such annual audit report, such accountants have not
become aware of any Default or Event of Default arising from any covenant set
forth in Sections 5.10, 5.11 or 5.12 hereof that has occurred or is continuing;


(e)    Contemporaneously with the delivery of the financial statements pursuant
to Section 5.03(a) (including electronic or deemed delivery as provided in
Section 5.03(g)), a certificate in substantially the form of that attached
hereto and made a part hereof as Exhibit B (with appropriate insertions),
executed by the President, Chief Executive Officer, or Chief Financial Officer
of Borrower and the President of Subsidiary Bank;


(f)    Promptly after filing with any Regulatory Agency, and in any event within
ten (10) days after the filing thereof, copies of all financial statements,
reports, filings and other documents which Borrower, Subsidiary Bank, and/or any
Subsidiary shall file with any regulatory agency; and


(g)    With reasonable promptness, such other financial information and data as
Lender may from time to time reasonably request.




--------------------------------------------------------------------------------




Lender is hereby authorized to deliver a copy of any financial statement or
other information made available by Borrower, Subsidiary Bank, and/or any
Subsidiary to any Regulatory Authority having jurisdiction over Lender, pursuant
to any request therefore. Documents required to be delivered pursuant to this
Section 5.03 (to the extent any such documents are included in materials
otherwise filed with the SEC or any other Regulatory Agency) may be delivered
electronically by posting such documents or providing a link thereto on
Borrower’s or Subsidiary Bank’s website or by posting the documents on an
Internet or intranet website, if any, to which Lender has access (whether a
commercial, third-party website or whether sponsored by Lender, specifically
including, without limitation, the SEC website, the FDIC website, the website of
the Board of Governors of the Federal Reserve Board and the website of the
Missouri Division of Finance) and, if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower or Subsidiary Bank posts such
documents, or provides a link thereto on the Borrower’s website; or (ii) on
which such documents are posted on the Borrower’s or Subsidiary Bank’s behalf on
an Internet or intranet website, if any, to which Lender has access (whether a
commercial, third-party website or whether sponsored by Lender, specifically
including, without limitation, the SEC website, the FDIC website, the website of
the Board of Governors of the Federal Reserve Board and the website of the
Missouri Division of Finance).
5.04    Maintenance of Property    Maintain, and cause Subsidiary Bank, and each
Subsidiary to maintain, all Property, plants and equipment (except obsolete
equipment) of Borrower, Subsidiary Bank, and each Subsidiary in good operating
order, except where the failure of any Subsidiary to so maintain its Property
would not have a Material Adverse Effect.
5.05    Inspection    Permit, and cause Subsidiary Bank, and each Subsidiary to
permit, any person designated by Lender to visit, inspect and audit any of the
corporate books, loan documentation, loan portfolios, loan files and financial
records of Borrower, Subsidiary Bank, and each Subsidiary and to discuss the
affairs, finances and accounts of Borrower, Subsidiary Bank, and each Subsidiary
with the principal officers of Borrower, Subsidiary Bank, and each Subsidiary,
all upon reasonable prior notice during normal business hours and, as long as no
Event of Default has occurred and is continuing, no more frequently than twice
during any consecutive twelve (12) month period.
5.06    Corporate Existence    Do or cause to be done all things necessary to
(a) preserve and keep in full force and effect the corporate existence, rights
and franchises of itself, Subsidiary Bank, and each Subsidiary except where
failure to maintain such existence would not have a Material Adverse Effect,
(b) duly qualify itself, Subsidiary Bank, and each Subsidiary to do business in
all jurisdictions where the nature of Property owned or leased by Borrower,
Subsidiary Bank, and each Subsidiary, or the nature of the business of Borrower,
Subsidiary Bank, and each Subsidiary requires such qualification except where
the failure to maintain such qualification would not have a Material Adverse
Effect, (c) maintain its status as a “bank holding company” under and within the
meaning of 12 U.S.C. §1841(a)(i), (d) cause Subsidiary Bank to preserve and keep
in full force and effect its existence, franchise and right to do business as a
trust company with banking powers, as the case may be, under the laws of the
jurisdiction of its incorporation, and (e) maintain Subsidiary Bank’s status as
an “insured bank” as defined in, or within the meaning of, 12 U.S.C. §1813(h),
and to otherwise maintain Subsidiary Bank’s eligibility for federal deposit
insurance.
5.07    Compliance with Law    Comply to the best of Borrower’s Knowledge in all
material respects with, and cause Subsidiary Bank, and each Subsidiary to comply
to the best of Borrower’s Knowledge in all material respects with, any and all
Laws, to which it, Subsidiary Bank, and each Subsidiary is subject, including
without limitation, all Environmental Laws, Anti-Corruption Laws and applicable
Sanctions; and obtain, and cause Subsidiary Bank, and each Subsidiary to obtain,
any and all licenses, permits, franchises and other governmental and regulatory
authorizations necessary to the conduct of the business of itself, Subsidiary
Bank, and each Subsidiary, which violation or failure to obtain does have or is
likely to cause a Material Adverse Effect.
5.08    ERISA Compliance    If Borrower, Subsidiary Bank, or each Subsidiary
shall have, or in the future create, any Pension Plan, Borrower shall comply
with, and shall cause Subsidiary Bank, and each Subsidiary to comply with, all
requirements of ERISA relating to such plan. Without limiting the generality of
the foregoing, Borrower will not: (a) permit, or cause or allow Subsidiary Bank,
and each Subsidiary to permit, any Pension Plan maintained by it, Subsidiary
Bank, or each Subsidiary, as the case may be, to engage in any nonexempt
“prohibited transaction”, as such term is defined in section 4975 of the
Internal Revenue Code of 1986, as amended; (b) permit, or cause or allow
Subsidiary Bank, and each Subsidiary to permit, any Pension Plan maintained by
it, Subsidiary Bank to incur any “accumulated funding deficiency,” as such term
is defined in Section 302 of ERISA, 29 U.S.C. § 1082, whether or not waived;
(c) terminate, or cause or allow Subsidiary Bank, and each Subsidiary to
terminate, any such Pension Plan in a manner which could result in the
imposition of a Lien on the Property of Borrower, Subsidiary Bank, or each
Subsidiary, as the case may be, pursuant to section 4068 of ERISA, 29 U.S.C.
§ 1368; or (d) take, or cause or allow Subsidiary Bank, or each Subsidiary to
take, any action which would constitute or give rise to a complete or partial




--------------------------------------------------------------------------------




withdrawal from a multi-employer plan within the meaning of Sections 4203 and
4205 of Title IV of ERISA. Notwithstanding any provision contained in this
Section 5.08 to the contrary, an act by Borrower, Subsidiary Bank, or each
Subsidiary shall not be deemed to constitute a violation of subparagraphs (a)
through (d) hereof unless Lender determines in good faith that said action,
individually or cumulatively with other acts of the Borrower, Subsidiary Bank,
or each Subsidiary, does have or is likely to cause a Material Adverse Effect on
the financial condition of Borrower, Subsidiary Bank, or each Subsidiary.
Borrower shall have the affirmative obligation hereunder to report to Lender any
of those acts identified in subparagraphs (a) through (d) hereof, regardless of
whether said act does or is likely to cause a Material Adverse Effect on the
financial condition of the Borrower, Subsidiary Bank, or each Subsidiary, and
failure by Borrower to report such act promptly upon Borrower’s becoming aware
of the existence thereof shall constitute an Event of Default hereunder.
5.09    Risk-Based Capital Adequacy Guidelines    Comply with, and it will cause
Subsidiary Bank to comply with, to the extent applicable, (a) the Risk-Based
Capital Adequacy Guidelines for Bank Holding Companies of The Board of Governors
of the Federal Reserve System as set forth in Appendix A to 12 C.F.R. Part 225
(the “Holding Company Guidelines”), as from time to time amended, or in any
successor law, rule or regulation of similar import, and (b) the Statement of
Policy on Risk-Based Capital for State Nonmember Banks of the Federal Deposit
Insurance Corporation as set forth in Appendix A to 12 C.F.R. Part 325 (the
“FDIC Capital Guidelines”), as from time to time amended, or in any successor
law, rule or regulation of similar import. In addition, Borrower will cause
Subsidiary Bank to maintain at all times a “well-capitalized” (or its
equivalent) rating under the FDIC Capital Guidelines; provided, that regardless
of the requirements set forth in the Holding Company Guidelines or the FDIC
Guidelines, (a) Borrower shall at all times have consolidated, total risk based
capital of at least 11.25% and (b) Subsidiary Bank shall at all times have total
risk based capital (as calculated under 12 C.F.R. 325.103(b)(1)(i)), of at least
10.50%.
5.10    Loan Loss Reserves to Non-Performing Loans    Cause Subsidiary Bank to
maintain at all times, measured quarterly as of the last day of each Fiscal
Quarter, a ratio of Loan Loss Reserves to Non-Performing Loans of at least 80%.
5.11    Fixed Charge Coverage Ratio    Maintain at all times, measured quarterly
as of the last day of each Fiscal Quarter (on a rolling four-quarter basis), a
Fixed Charge Coverage Ratio of at least 1.35 to 1.00.
5.12    Non-Performing Loans plus Other Real Estate to Primary Capital    Cause
Subsidiary Bank to maintain at all times, measured quarterly as of the last day
of each Fiscal Quarter a ratio of total Non-Performing Loan plus Other Real
Estate of not more than 18% of Primary Capital.
5.13    Holding Company Liquidity    Maintain at all times during the Term of
this Agreement, measured quarterly as of the last day of each Fiscal Quarter,
Holding Company Liquidity of at least $5,000,000.
5.14    Notices    Notify Lender in writing of any of the following within five
(5) Business Days of Borrower obtaining Knowledge of the occurrence thereof,
describing the same and, if applicable, the steps being taken by the Person(s)
affected with respect thereto:
(a)    Default. The occurrence of any Default or Event of Default under this
Agreement;


(b)    Litigation. The institution of any litigation, arbitration proceeding or
governmental or regulatory proceeding affecting Borrower, Subsidiary Bank, any
Subsidiary, any Collateral or any Third Party Collateral, whether or not
considered to be covered by insurance seeking monetary damages from Borrower,
Subsidiary Bank and/or any Subsidiary in an amount of greater than $2,500,000;


(c)    Judgment. The entry of any judgment or decree against Borrower,
Subsidiary Bank, or any Subsidiary in an amount of greater than $2,500,000 in
the aggregate by a court having jurisdiction in the premises, which judgment is
not discharged, vacated, bonded or stayed pending appeal within a period of
thirty (30) days from the date of entry;


(d)    Pension Plans. The occurrence of a Reportable Event with respect to any
Pension Plan; the filing of a notice of intent to terminate a Pension Plan by
Borrower, any ERISA Affiliate, any other Obligor or Subsidiary Bank; the
institution of proceedings to terminate a Pension Plan by the PBGC or any other
Person to terminate any Pension Plan; the withdrawal in a “complete withdrawal”
or a “partial withdrawal” as defined in Sections 4203 and 4205, respectively, of
ERISA by Borrower, any ERISA Affiliate, any other Obligor or Subsidiary Bank
from any Multiemployer Plan; or the incurrence of any material increase in the
contingent liability of Borrower, any other Obligor or Subsidiary




--------------------------------------------------------------------------------




Bank with respect to any “employee welfare benefit plan” as defined in
Section 3(1) of ERISA which covers retired employees and their beneficiaries;


(e)    Change of Name. Any change in the name of Borrower, Subsidiary Bank, or
any Subsidiary;


(f)    Change in Place(s) of Business. Any proposed opening, closing or other
change of the chief executive office of Borrower, or the main banking branch of
Subsidiary Bank;


(g)    Environmental Matters. Receipt of any notice that the operations of
Borrower, Subsidiary Bank, or any Subsidiary are not in full compliance with any
of the requirements of any material Federal, state or local environmental,
health or safety law, rule or regulation; receipt of notice that Borrower,
Subsidiary Bank, or any Subsidiary is subject to any Federal, state or local
investigation evaluating whether any material remedial action is needed to
respond to the release of any hazardous or toxic waste, substance or constituent
or other substance into the environment; or receipt of notice that any of the
Properties or assets of Borrower, Subsidiary Bank, or any Subsidiary are subject
to an “Environmental Lien.” For purposes of this Section 5.13(g), “Environmental
Lien” mean a Lien in favor of any governmental or regulatory agency, entity,
authority or official for (1) any liability under Federal, state or local
environmental laws, rules or regulations or (2) damages arising from or costs
incurred by any such governmental or regulatory agency, entity, authority or
official in response to a release of a hazardous or toxic waste, substance or
constituent or other substance into the environment, each in excess of
$1,000,000;


(h)    Material Adverse Effect. The occurrence of any change in the business,
operations or condition, financial or otherwise, of Borrower, Subsidiary Bank,
or any Subsidiary that could have a Material Adverse Effect; and


(i)    Regulatory Matters. The issuance of any cease and desist order against
Borrower, Subsidiary Bank, or any Subsidiary and/or the entry of any memorandum
of understanding or other agreement between Borrower, Subsidiary Bank, or any
Subsidiary and any Regulatory Agency, regardless of whether the same is
voluntary or involuntary if the impact of the same is adverse to Borrower,
Subsidiary Bank or any Subsidiary.    


5.15    Utilization of Loan Proceeds    Utilize the proceeds of the Revolving
Credit Loans solely (a) for working capital and general corporate purposes, (b)
to finance Distributions, (c) to finance Permitted Acquisitions and (d) to
finance the repurchase of Borrower’s Capital Stock. Borrower will not request
any Revolving Credit Loan and Borrower shall not use, and the Borrower shall
ensure that Subsidiary Bank and its other Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Revolving Credit Loan (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or (ii) in any
manner that would result in the violation of any applicable Sanctions.
    5.16    Rest Period    Reduce the outstanding Revolving Credit Loans to
$0.00 for a period of 30 consecutive days at least one time during the Revolving
Credit Period.
SECTION 6 - NEGATIVE COVENANTS


Borrower covenants and agrees that, as long as any of the Obligations are
outstanding, it will not, and it will not cause or permit Subsidiary Bank or any
Subsidiary to, without the prior written consent of Lender, not to be
unreasonably withheld:
6.01    Indebtedness    Create or incur any Indebtedness except (a) Indebtedness
due Lender, (b) other Indebtedness described on Schedule 4.10, (c) Indebtedness
of Subsidiary Banks to creditors in the ordinary course of its banking business,
d) Indebtedness relating to trust preferred securities issued by Borrower (e)
Indebtedness under purchase money security agreements and Capitalized Leases and
other unsecured Indebtedness, the aggregate principal amount of which shall not
exceed $1,000,000 at any one time and (f) Indebtedness incurred in connection
with Permitted Acquisitions.
6.02    Merger or Consolidation; Acquisitions    Merge into or consolidate with
any other entity or cause or permit any change in the ownership of more than 10%
of the Capital Stock of Subsidiary Bank, or any Subsidiary except in connection
with Permitted Acquisitions. Borrower will not, and it will cause or permit
Subsidiary Bank or any Subsidiary not to, directly or indirectly, consummate any
Acquisitions other than Permitted Acquisitions.




--------------------------------------------------------------------------------




6.03 Sale of Property    Sell, lease, transfer or otherwise dispose of any
Property or assets of Borrower, Subsidiary Bank, or any Subsidiary, as the case
may be, except in the ordinary course of business; provided, however, that the
foregoing shall not preclude Borrower, Subsidiary Bank, or any Subsidiary from
selling, leasing, transferring or otherwise disposing of less than substantially
all of its assets other than in the ordinary course of business.
6.04    Distributions    Declare or incur any liability to make any Distribution
in respect of the Capital Stock of Borrower, Subsidiary Bank, or any Subsidiary;
provided that as long as no Default or Event of Default under this Agreement has
occurred and is continuing or is created thereby, (a) Subsidiary Bank shall be
permitted to pay cash Distributions to Borrower to the extent necessary to pay
(i) obligations due under trust preferred securities issued by Borrower, and
(ii) the Obligations then due and payable to Lender; and (b) Borrower shall be
permitted to declare and pay cash Distributions on its Capital Stock.
6.05    Issuance of Stock etc    Authorize or issue any new types, varieties or
classes of Capital Stock of Subsidiary Bank, or any Subsidiary, either preferred
or common, voting or nonvoting, or any bonds or debentures, subordinated or
otherwise, or any stock warrants or options, or authorize or issue any
additional shares of stock of any existing class of stock of Subsidiary Bank, or
any Subsidiary, or grant any person other than Lender any proxy for existing
shares, or cause or allow or declare any stock splits or take any other action
which could, directly or indirectly, decrease Borrower’s ownership interest in
Subsidiary Bank and its other Subsidiaries.
6.06    [RESERVED]


6.07    Investments    Make any advances or loans or extensions of credit to,
purchase any stock, bonds, notes, debentures or other securities of, make any
expenditures on behalf of or in any manner assume liability (direct, contingent
or otherwise) for the Indebtedness of, any Person, except (a) such guarantees,
loans, advances and/or investments made by Subsidiary Bank, or any Subsidiary in
the ordinary course of their banking or other business, (b) capital
contributions, loans or advances from Borrower to Subsidiary Bank, or any
Subsidiary, (c) shares of stock, obligations and/or other securities received in
settlement of claims arising in the ordinary course of business, (d) 
investments in private equity funds not to exceed $20,000,000 in the aggregate,
including those investments made or committed but unfunded as of the Effective
Date listed on Schedule 6.06; (e) Investments incurred in connection with
Permitted Acquisitions; and (f) other investments acquired or entered into from
and after the Effective Date in an aggregate amount which shall not exceed
$1,000,000; provided that immediately before or after giving effect thereto, no
Default or Event of Default exists.
6.08    Liens    Create, incur, assume, permit the imposition of or allow the
continuance of any Lien on any of the Property of Borrower, Subsidiary Bank, or
any Subsidiary, except for (a) Liens securing government deposits at Subsidiary
Bank, (b) Liens on Property or assets which secure loans or other extensions of
credit made by Subsidiary Bank, (c) Liens on Property or assets acquired by
Subsidiary Bank or any Subsidiary by foreclosure or by deed in lieu of
foreclosure, (d) Liens on Property and assets of Subsidiary Bank that
secure Indebtedness of Subsidiary Banks to creditors in the ordinary course of
its banking business (including Federal Home Loan Banks, the Federal Reserve,
and in connection with repurchase transactions), (e) liens for taxes,
assessments or governmental charges that are not past due; (f) liens, pledges,
and deposits under workers’ compensation, unemployment insurance, social
security and similar Laws, (g) judgment liens, provided enforcement thereof is
effectively stayed and the claims secured thereby are being contested in good
faith by appropriate proceedings and for which reserves have been established in
accordance with GAAP; (h) purchase money security interests and Capitalized
Leases securing indebtedness permitted under Section 6.01; (i) Liens created in
connection with Permitted Acquisitions; and (j) the Liens listed on Schedule
4.11.
6.09    Related Parties    (a) Transfer any Property to any Person that Borrower
has knowledge is a Related Party other than transfers in the ordinary course of
business or (b) purchase or sign any agreement to purchase any securities of any
Related Party (whether debt, equity or otherwise), underwrite or guarantee the
same, or otherwise become obligated with respect thereto.
6.10    Margin Stock    Without Lender’s prior written consent, permit any
proceeds of the Revolving Credit Loans to be used either directly or indirectly
for the purpose (whether immediate, incidental or ultimate) of “purchasing or
carrying any margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as from time to time amended.
6.11    Nature of Business    Conduct or engage in any business if, as a result
thereof, the general nature of the business which would thereafter be engaged in
by Borrower, Subsidiary Bank, or any Subsidiary, as the case




--------------------------------------------------------------------------------




may be, would be substantially changed from the general nature of the business
engaged in on the date of this Agreement by Borrower, Subsidiary Bank, or any
Subsidiary, as the case may be, except to the extent such change with respect to
any Subsidiary would not have or cause a Material Adverse Effect.
6.12    Other Agreements    Enter into any material agreement containing any
provision which would be violated or breached by the performance of its
obligations hereunder or under any instrument or document delivered or to be
delivered by it hereunder or in connection herewith.
SECTION 7 - EVENTS OF DEFAULT


If any of the following (each, an “Event of Default”; and collectively, “Events
of Default”) shall occur and be continuing, unless otherwise waived in writing
by Lender:
7.01    Borrower shall fail to pay any of the Obligations as and when the same
shall become due and payable, whether by reason of demand, acceleration or
otherwise and such failure remains unremedied for ten (10) days after any such
date;


7.02    Any representation or warranty of Borrower, and/or Subsidiary Bank made
in this Agreement or in any of the other Loan Documents or in any certificate,
agreement, instrument or statement furnished or made or delivered pursuant
hereto or thereto or in connection herewith or therewith, shall prove to have
been untrue or incorrect in any material respect when made or effected;


7.03    Borrower shall fail to perform or observe any term, covenant or
provision contained in Sections 5.09, 5.10, 5.11, 5.12, 5.14, or 6 hereof;


7.04    Borrower shall fail to perform or observe any other term, covenant or
provision contained in this Agreement, and any such failure shall remain
unremedied for 30 days after the earlier of (a) written notice of default is
given to Borrower by Lender or (b)  Borrower obtaining Knowledge of such
failure;


7.05    This Agreement or any of the other Loan Documents shall at any time for
any reason cease to be in full force and effect or shall be declared to be null
and void by a court of competent jurisdiction, or if the validity or
enforceability hereof or thereof shall be contested or denied by Borrower or any
Obligor, or if Borrower or any Obligor shall deny that it has any further
liability or obligation hereunder or thereunder or if Borrower or any Obligor
shall fail to comply with or observe any of the terms, provisions or conditions
contained in any of the Loan Documents (other than this Agreement);


7.06    Borrower, Subsidiary Bank, any Subsidiary or any other Obligor shall
(a) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar law, (b) consent to
the institution of, or fail to contravene in a timely and appropriate manner,
any such proceeding or the filing of any such petition, (c) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator or similar
official of itself, himself or herself or of a substantial part of its Property
or assets, (d) file an answer admitting the material allegations of a petition
filed against itself, himself or herself in any such proceeding, (e) make a
general assignment for the benefit of creditors, (f) become unable, admit in
writing its, his or her inability or fail generally to pay its, his or her debts
as they become due, (g) become insolvent in either the equity or bankruptcy
sense of the term or (h) take any corporate or other action for the purpose of
effecting any of the foregoing;


7.07    An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of Borrower, Subsidiary Bank, any Subsidiary or any other Obligor, or of
a substantial part of the Property or assets of Borrower, Subsidiary Bank, any
Subsidiary or any other Obligor, under Title 11 of the United States Code or any
other Federal, state or foreign bankruptcy, insolvency, receivership,
liquidation or similar law, (b) the appointment of a receiver, trustee,
custodian, sequestrator or similar official of Borrower, Subsidiary Bank, any
Subsidiary or any other Obligor or of a substantial part of the Property or
assets of Borrower, Subsidiary Bank, any Subsidiary or any other Obligor or
(c) the winding-up or liquidation of Borrower, Subsidiary Bank, any Subsidiary
or any other Obligor; and any such proceeding or petition shall continue
undismissed for 90 consecutive days or an order or decree approving or ordering
any of the foregoing shall continue unstayed and in effect for 90 consecutive
days;
7.08    Subsidiary Bank shall be placed in receivership by any Regulatory
Agency;






--------------------------------------------------------------------------------




7.09    Any Regulatory Agency shall notify Subsidiary Bank that it is not rated
as “well-capitalized” (or its equivalent) under the FDIC Capital Guidelines and
such is not corrected within 30 days after said notice;


7.10    Subsidiary Bank shall cease to be an “insured bank” under or within the
meaning of the Federal Deposit Insurance Act of 1959, as amended, or a cease and
desist order, memorandum of understanding or other agreement shall be issued by
any Regulatory Authority against or affecting Borrower, Subsidiary Bank, any
Subsidiary or any other Obligor which (in Lender’s opinion) has or could have a
Material Adverse Effect;


7.11    Any governmental or regulatory proceeding is instituted against
Borrower, Subsidiary Bank, any Subsidiary or any other Obligor which will have a
Material Adverse Effect after taking into account insurance coverage and
reserves therefor (if any);


7.12    Any Property of Borrower, Subsidiary Bank, any Subsidiary or any other
Obligor with a value in excess of $100,000 shall be seized, attached or levied
upon, unless released within thirty (30) days after being seized, attached or
levied upon;


7.13    Borrower, Subsidiary Bank, any Subsidiary or any other Obligor shall
have a judgment for payment of money in excess of $2,500,000 entered against it
by a court having jurisdiction in the premises, which is not insured, and such
judgment shall not be appealed in good faith or satisfied by Borrower,
Subsidiary Bank or such Obligor, as the case may be, within 30 days after the
entry of such judgment;


7.14    Borrower, Subsidiary Bank, any Subsidiary or any other Obligor shall
fail (and such failure shall not have been cured or waived) to perform or
observe any term, provision or condition of, or any other default or event of
default shall occur under, any agreement, document or instrument evidencing or
securing any outstanding indebtedness of Borrower, Subsidiary Bank, any
Subsidiary or any other Obligor, as the case may be, for borrowed money (other
than the Obligations) in excess of $2,500,000, if the effect of such failure or
default is to cause or permit such indebtedness to be declared to be due and
payable or otherwise accelerated, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;


7.15    The institution by Borrower, any ERISA Affiliate, Subsidiary Bank, or
any Subsidiary of steps to terminate any Pension Plan if, in order to effectuate
such termination, Borrower, any ERISA Affiliate, Subsidiary Bank, or any
Subsidiary would be required to make a contribution to such Pension Plan or
would incur a liability or obligation to such Pension Plan in excess of
$2,500,000; or the institution by the PBGC of steps to terminate any Pension
Plan;


7.16    Borrower, Subsidiary Bank, any Subsidiary or any other Obligor shall be
declared by Lender to be in default on, or pursuant to the terms of, (a) any
other present or future obligation to Lender, including, without limitation, any
other loan, line of credit, revolving credit, guaranty, letter of credit
reimbursement obligation, interest rate derivative obligation, or (b) any other
present or future agreement purporting to convey to Lender a Lien upon any of
the Property or assets of Borrower, Subsidiary Bank, any Subsidiary or any other
Obligor;


7.17    Subsidiary Bank is prohibited from making Distributions to Borrower
(whether by court order or any Regulatory Agency); or


7.18    The occurrence of a Change in Control.


THEN, and in each such event (other than an event described in Sections 7.06,
7.07, or 7.08), Lender may declare the entire outstanding principal balance of
and all accrued and unpaid interest on the Note issued under this Agreement and
all other amounts payable by Borrower hereunder to be immediately due and
payable, whereupon all of such outstanding principal balance and accrued and
unpaid interest and all such other amounts shall become and be immediately due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by Borrower, and Lender may exercise
any and all other rights and remedies which it may have under any of the other
Loan Documents or under applicable law; provided, however, that upon the
occurrence of any event described in Sections 7.06, 7.07, or 7.08, the entire
outstanding principal balance of and all accrued and unpaid interest on the Note
issued under this Agreement and all other amounts payable by Borrower hereunder
shall automatically become immediately due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Borrower, and Lender may exercise any and all other rights and
remedies which it may have under any of the other Loan Documents or under
applicable law.




--------------------------------------------------------------------------------




SECTION 8 -GENERAL


8.01    No Waiver    No failure or delay by Lender or the holder of the Note in
exercising any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege. The remedies provided herein and
in the other Loan Documents are cumulative and not exclusive of any remedies
provided by law. Nothing herein contained shall in any way affect the right of
Lender to exercise any statutory or common law right of banker’s lien or
set-off.
8.02    Right of Set-Off    Upon the occurrence and during the continuance of
any Event of Default under this Agreement, Lender is hereby authorized at any
time and from time to time to set-off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and any and all
other indebtedness at any time owing by Lender to or for the credit or the
account of Borrower against any and all of the Obligations irrespective of
whether or not Lender shall have made any demand hereunder or thereunder. Lender
agrees promptly to notify Borrower after any such set-off and application made
by Lender, provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of Lender under
this Section 8.02 are in addition to any other rights and remedies (including,
without limitation, other rights of set-off) which Lender may have. Nothing
contained in this Agreement or any other Loan Document shall impair the right of
Lender to exercise any right of set-off or counterclaim it may have against
Borrower and to apply the amount subject to such exercise to the payment of
indebtedness of Borrower unrelated to this Agreement or the other Loan
Documents.
8.03    Cost and Expenses    Borrower agrees to pay (a) all out-of-pocket costs
and expenses of Lender in connection with the preparation, negotiation and
execution of this Agreement, the Note and the other Loan Documents, including,
without limitation, Attorneys’ Fees, (b) all recording and filing fees incurred
in connection with this Agreement and the other Loan Documents, (c) all
out-of-pocket expenses of Lender in connection with the preparation of any
waiver or consent hereunder or any amendment hereof or any Event of Default or
alleged Event of Default hereunder, including, without limitation, Attorneys’
Fees, (d) if an Event of Default occurs, all out-of-pocket costs and expenses
incurred by Lender, including, without limitation, Attorneys’ Fees, in
connection with such Event of Default and collection and other enforcement
proceedings resulting there from and (e) all other Attorneys’ Fee incurred by
Lender relating to or arising out of or in connection with this Agreement or any
of the other Loan Documents.
8.04    Environmental Indemnity    Borrower hereby agrees to indemnify Lender
and hold Lender harmless from and against any and all losses, liabilities,
damages, injuries, costs, expenses and claims of any and every kind whatsoever
(including, without limitation, court costs and Attorneys’ Fees), to the extent
such losses, liabilities, damages, injuries, costs, expenses or claims have a
Material Adverse Effect, which at any time or from time to time may be paid,
incurred or suffered by, or asserted against, Lender for, with respect to or as
a direct or indirect result of the violation by Borrower, Subsidiary Bank, or
any Subsidiary of any laws or regulations relating to solid waste and/or
hazardous waste treatment, storage, disposal, generation and transportation,
air, water and/or noise pollution, soil or ground or water contamination, the
handling, storage or release into the environment of hazardous materials or
hazardous substances, and the transportation of hazardous materials
(“Environmental Laws”); or with respect to, or as a direct or indirect result of
the presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission or release from, properties utilized by Borrower, Subsidiary Bank, or
any Subsidiary in the conduct of their respective businesses into or upon any
land, the atmosphere or any watercourse, body of water or wetland, of any
hazardous material or substances (including, without limitation, any losses,
liabilities, damages, injuries, costs, expenses or claims asserted or arising
under the Environmental Laws); and the provisions of and undertakings and
indemnification set out in this Section 8.04 shall survive the satisfaction and
payment of the Obligations and termination of this Agreement.
8.05    General Indemnity    In addition to the payment of expenses pursuant to
Section 8.03, whether or not the transactions contemplated hereby shall be
consummated, Borrower hereby agrees to indemnify, pay and hold Lender and any
holder of Note, and the officers, directors, employees, agents and affiliates of
Lender and such holder(s) (collectively called the “Indemnitees”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for such indemnities in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitees shall be designated a party thereto), that may
be imposed on, incurred by or asserted against the Indemnitees, in any manner
relating to or arising out of this Agreement or other agreements executed and
delivered by Borrower, or any other Obligor in connection with the Revolving
Credit Loans (but not to any other transaction entered into by and between
Borrower or any other Obligor on one hand and Lender on the other hand), the
statements




--------------------------------------------------------------------------------




contained in any commitment letters delivered by Lender, Lender’s agreement to
make the Revolving Credit Loans hereunder or the use or intended use of the
proceeds of the Revolving Credit Loans hereunder (the “Indemnified
Liabilities”); that Borrower shall have no obligation to the Indemnitees with
respect to Indemnified Liabilities arising from the negligence or willful
misconduct of the Indemnitees as determined by a court of competent
jurisdiction. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. The provisions of the undertakings and
indemnification set out in this Section 9.05 shall survive satisfaction and
payment of the Obligations and termination of this Agreement.
8.06    Authority to Act    Lender shall be entitled to act on any notices and
instructions (telephonic or written) reasonably believed by Lender to have been
delivered by any Person authorized to act on behalf of Borrower pursuant hereto,
regardless of whether such notice or instruction was in fact delivered by a
Person authorized to act on behalf of Borrower, and Borrower hereby agrees to
indemnify Lender and hold Lender harmless from and against any and all losses
and expenses, if any, ensuing from any such action. Lender acknowledges and
agrees that the only Persons authorized to act on behalf of Borrower are the
Chief Executive Officer, Chief Financial Officer and the Senior Vice President &
Controller of Borrower and the President of Subsidiary Bank.
8.07    Notices    Each notice, request, demand, consent, confirmation and/or
other communication under this Agreement shall be in writing and delivered in
person or sent by telecopy, recognized overnight courier or registered or
certified mail, return receipt requested and postage prepaid, to the applicable
party at its address or telecopy number set forth on the signature page(s) of
this Agreement, or at such other address or telecopy number as any party hereto
may designate as its address or telecopy number for communications under this
Agreement by notice so given. Such notices shall be deemed effective on the day
on which delivered or sent if delivered in person or sent by telecopy, on the
first Business Day after the day on which sent, if sent by recognized overnight
courier or on the third Business Day after the day on which mailed, if sent by
registered or certified mail. Notices and other communications to Lender
hereunder may be delivered or furnished by electronic communication (including e
mail) pursuant to procedures approved by Lender. Lender or Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless Lender otherwise prescribes, notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided further that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.
8.08    Consent to Jurisdiction; Waiver of Jury Trial    BORROWER IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY MISSOURI STATE COURT SITTING IN
ST. LOUIS COUNTY, MISSOURI, OR ANY UNITED STATES OF AMERICA COURT SITTING IN THE
EASTERN DISTRICT OF MISSOURI, EASTERN DIVISION, AS LENDER MAY ELECT, IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT. BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT TO SUCH SUIT, ACTION OR PROCEEDING MAY BE HELD AND DETERMINED IN ANY
OF SUCH COURTS. BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY OBJECTION WHICH BORROWER MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
BORROWER FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
BORROWER HEREBY EXPRESSLY WAIVES ALL RIGHTS OF ANY OTHER JURISDICTION WHICH
BORROWER MAY NOW OR HEREAFTER HAVE BY REASON OF ITS PRESENT OR SUBSEQUENT
DOMICILES. BORROWER AUTHORIZES THE SERVICE OF PROCESS UPON BORROWER BY
REGISTERED MAIL SENT TO BORROWER AT ITS ADDRESS SET FORTH IN SECTION 8.07.
BORROWER AND LENDER IRREVOCABLY WAIVE THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY ACTION IN WHICH BORROWER AND LENDER ARE PARTIES.
8.09    Lender's Books and Records    Lender’s books and records showing the
account between Borrower and Lender shall be admissible in evidence in any
action or proceeding and shall constitute prima facie proof thereof.
8.10    Governing Law; Amendments    This Agreement, the Note, and all of the
other Loan Documents shall be governed by and construed in accordance with the
internal laws of the State of Missouri, and this Agreement and the other Loan
Documents may not be changed, nor may any term, condition or Event of Default be
waived, modified




--------------------------------------------------------------------------------




or discharged orally but only by an agreement in writing, signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought.
8.11    References; Headings for Convenience    Unless otherwise specified
herein, all references herein to Section numbers refer to section numbers of
this Agreement, and all references herein to Schedule 2.01(b), 4.05, 4.08, 4.10,
or 4.11, or Exhibit A or B refer to attached Schedule 2.01(b), 4.05, 4.08, 4.10,
or 4.11, or Exhibit A or B, which are hereby incorporated herein by reference.
The section headings are furnished for the convenience of the parties and are
not to be considered in the construction or interpretation of this Agreement.
8.12    Binding Agreement    This Agreement shall be binding upon and inure to
the benefit of Borrower and its successors and Lender and its successors and
assigns. Borrower may not assign or delegate any of its rights or obligations
under this Agreement.
8.13    Severability    The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
8.14    Counterparts    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e-mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
8.15    Resurrection of Obiliations    To the extent that Lender receives any
payment on account of any of the Obligations, and any such payment(s) or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, subordinated and/or required to be repaid to a trustee,
receiver or any other Person under any bankruptcy act, state or Federal law,
common law or equitable cause, then, to the extent of such payment(s) received,
the Obligations or part thereof intended to be satisfied and any and all liens,
security interests, mortgages, deeds of trust and/or other encumbrances upon or
pertaining to any assets of Borrower and theretofore created and/or existing in
favor of Lender as security for the payment of such the Obligations shall be
revived and continue in full force and effect, as if such payment(s) had not
been received by Lender and applied on account of the Obligations.
8.16    Entire Agreement    This notice is provided pursuant to Section 432.047,
R.S.Mo. As used herein, “borrower” means Borrower, “creditor” means Lender and
each of “the credit agreement” and “this writing” means this Agreement and the
other Loan Documents. ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING
PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE
LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT
AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM MISUNDERSTANDING
OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED
IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT. This Agreement
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings (oral or written) relating to
the subject matter hereof.
8.17    USA PATRIOT Act    This notice is provided to Borrower pursuant to
Section 326 of the USA PATRIOT Act of 2001, 31 U.S.C. Section 5318. IMPORTANT
INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government
fight the funding of terrorism and money laundering activities, federal law
requires all financial institutions to obtain, verify and record information
that identifies each person or entity that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for Borrower: When Borrower
opens an account, if Borrower is an individual, Lender will ask for Borrower’s
name, taxpayer identification number, business address, and other information
that will allow Lender to identify Borrower. Lender may also ask, if Borrower is
an individual, to see Borrower’s driver’s license or other identifying
documents, and, if Borrower is not an individual, to see Borrower’s legal
organizational documents or other identifying documents.
8.18    Confidentiality    Lender agrees to use reasonable precautions to keep
confidential, in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, any nonpublic information supplied to Lender, as the case may
be, by Borrower, Subsidiary Bank,




--------------------------------------------------------------------------------




or any Subsidiary pursuant to this Agreement or any other Loan Documents which
is identified by Borrower as being confidential at the time the same is
delivered to Lender; provided, however, that nothing contained in this Section
8.18 shall prohibit or limit the disclosure by Lender of any such information
(a)  to the extent required by any statute, rule, regulation, subpoena or
judicial process, (b) to any Regulatory Agency having jurisdiction over Lender,
(c) to any professional advisors, including counsel and accountants, for Lender,
(d) to any bank examiners or auditors, (e) in connection with any litigation to
which Lender is a party, (f) in connection with the enforcement of the rights
and remedies of Lender, under this Agreement and/or under other Loan Documents,
or (g) to any assignee or participant (or prospective assignee or participant);
and provided further, that in no event shall Lender be obligated or required to
return any materials furnished to such Person by Borrower, Subsidiary Bank, or
any Subsidiary under this Agreement or any other Loan Documents. In no event
shall Lender use any non-public information supplied to Lender by Borrower (A)
in violation of securities laws, including, without limitation, insider trading
laws, rules and regulations or (B) in connection with any activity in
competition with the business of the Borrower or Subsidiary Bank, including
without limitation, in connection with proposing terms for loan transactions to
existing or potential customers of Subsidiary Bank. Notwithstanding the
foregoing, Lender shall not have any liability to Borrower, Subsidiary Bank, or
any Subsidiary, or any stockholder, member, partner, joint venturer, director,
officer, employee or agent of Borrower, Subsidiary Bank, or any Subsidiary by
reason of, or in any way claimed to be related to, any disclosure by such Person
of any information with respect to Borrower, Subsidiary Bank, or any Subsidiary
except to the extent the same results from the gross negligence or willful
misconduct of such Person as determined by a court of competent jurisdiction in
a final, nonappealable order. The provisions of this Section 8.18 shall survive
the expiration or termination of this Agreement.
8.19    Waiver of Consequential Damages, etc.    TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, BORROWER SHALL NOT ASSERT, AND BORROWER HEREBY WAIVES, ANY
CLAIM AGAINST LENDER, ON ANY THEORY OF LIABILITY, FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
AND/OR ANY LOAN ADVANCE AND/OR THE USE OF THE PROCEEDS OF ANY LOAN ADVANCE.
8.20    Termination of this Agreement    This Agreement shall remain in full
force and effect and may not be terminated by Borrower unless and until (a) all
of Borrower’s Obligations have been fully, finally and indefeasibly paid in
cash, and (b) Lender does not have any further commitment or obligation to
advance funds, make loans, issue letters of credit and/or extend credit to or
for the account or benefit of Borrower under this Agreement, the Note or any
other Loan Documents.
8.21    Computations    Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if Borrower notifies Lender that
Borrower wishes to amend any covenant in Sections 5.10, 5.11 or 5.12 (or any
related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if Lender notifies Borrower
that Lender wishes to amend Sections 5.10, 5.11 or 5.12 (or any related
definition) for such purpose), then Borrower’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant (or related definition) is amended in a manner satisfactory to
Borrower and Lender.
The parties executed this Agreement as of the day and year first above written.


[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




SIGNATURE PAGE-
LOAN AGREEMENT- February 24, 2016




Borrower:


ENTERPRISE FINANCIAL SERVICES CORP


By: /s/ Keene S. Turner    
Name: Keene S. Turner
Title: Executive Vice President and Chief Financial Officer


Address:    


150 N. Meramec Avenue
Clayton, Missouri 63105
Attention: Keene S. Turner


Telecopier: (314) ________








Lender:


U.S. BANK NATIONAL ASSOCIATION


By: /s/ Phillip S. Hoerchler    
Name: Phillip S. Hoerchler
Title: Vice President


Address:    


One US Bank Plaza (SL-MO-T11S)
7th Street & Washington Avenue
St. Louis, Missouri 63101
Attention: Financial Institutions Banking Division


Telecopier: (314) 418-2173






--------------------------------------------------------------------------------




EXHIBIT A
Form of Note
REVOLVING CREDIT NOTE
$20,000,000.00    St. Louis, Missouri
February 24, 2016


FOR VALUE RECEIVED, on the last day of the Revolving Credit Period, the
undersigned, ENTERPRISE FINANCIAL SERVICES CORP. a Delaware corporation
(“Borrower”), promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a
national banking association (“Lender”), the principal sum of Twenty Million
Dollars ($20,000,000.00) or such lesser sum as may then constitute the aggregate
unpaid principal amount of all Revolving Credit Loans made by Lender to Borrower
pursuant to the Loan Agreement (defined below). The aggregate principal amount
of Revolving Credit Loans which Lender shall be committed to have outstanding
under this Revolving Credit Note (this “Note”) at any one time shall not exceed
$20,000,000, which amount may be borrowed, paid, reborrowed and repaid, in whole
or in part, subject to the terms and conditions of this Note and of the Loan
Agreement.
Borrower further promises to pay to the order of Lender interest on the unpaid
principal balance from time to time outstanding under this Note at the rate(s)
and on the dates set forth in the Loan Agreement.
All payments received by Lender under this Note shall be allocated among the
principal, interest, collection costs and expenses and other amounts due under
this Note in such order and manner as Lender shall elect. The amount of interest
accruing under this Note shall be computed on an actual day, 360-day year basis.
All payments of principal and interest under this Note shall be made in lawful
currency of the United States in Federal or other immediately available funds at
the office of Lender situated at One US Bank Plaza, 7th Street & Washington
Avenue, St. Louis, Missouri 63101, or at such other place as Lender may from
time to time designate in writing.
Lender shall record in its books and records the date and amount of each
Revolving Credit Loan made by it to Borrower under this Note and the date and
amount of each payment of principal and/or interest made by Borrower with
respect thereto; provided, however, that the obligation of Borrower to repay
each Revolving Credit Loan made to Borrower under this Note shall be absolute
and unconditional, notwithstanding any failure of Lender to make any such
recordation or any mistake by Lender in connection with any such recordation.
The books and records of Lender showing the account between Lender and Borrower
shall be admissible in evidence in any action or proceeding and shall constitute
prima facie proof of the items therein set forth absent manifest error.
This Note is the “Note” referred to in the Loan Agreement dated as of the date
hereof by and between Borrower and Lender, as the same may from time to time be
amended, modified, extended, renewed or restated (the “Loan Agreement”; all
capitalized terms used and not otherwise defined in this Note shall have the
respective meanings ascribed to them in the Loan Agreement). The Loan Agreement,
among other things, contains provisions for acceleration of the maturity of this
Note upon the occurrence of certain stated events and also for prepayments on
account of the principal of this Note and interest on this Note prior to the
maturity of this Note upon the terms and conditions specified therein.
If Borrower shall fail to make any payment of any principal of or interest on
this Note as and when the same shall become due and payable subject to any
applicable grace period, or if any Event of Default shall occur under or within
the meaning of the Loan Agreement, then Lender’s obligation to make additional
Revolving Credit Loans under this Note may be terminated in the manner and with
the effect as provided in the Loan Agreement and the entire outstanding
principal balance of this Note and all accrued and unpaid interest thereon may
be declared to be immediately due and payable in the manner and with the effect
as provided in the Loan Agreement.
In the event that any payment of any principal of or interest on this Note is
not paid when due, whether by reason of maturity, acceleration or otherwise, and
this Note is placed in the hands of an attorney or attorneys for collection, or
if this Note is placed in the hands of an attorney or attorneys for
representation of Lender in connection with bankruptcy or insolvency proceedings
relating to or affecting this Note, Borrower hereby promises to pay to the order
of Lender, in addition to all other amounts otherwise due on, under or in
respect of this Note, the costs and expenses of such collection, foreclosure and
representation, including, without limitation, reasonable attorneys’ fees




--------------------------------------------------------------------------------




and expenses (whether or not litigation shall be commenced in aid thereof). All
parties hereto severally waive presentment for payment, demand for payment,
protest, notice of protest and notice of dishonor.
This Note shall be governed by and construed in accordance with the substantive
laws of the State of Missouri (without reference to conflict of law principles).


Borrower:
ENTERPRISE FINANCIAL SERVICES CORP


By:         
Name: Keene S. Turner
Title: Executive Vice President and Chief Financial Officer














--------------------------------------------------------------------------------




EXHIBIT B
Form of Certificate


______, 201__
U.S. Bank National Association
One US Bank Plaza (SL-MO-T11S)
7th Street & Washington Avenue
St. Louis, Missouri 63101
Attention: Financial Institutions Banking Division


Ladies and Gentlemen:
Reference is hereby made to the Loan Agreement dated as of February 24, 2016, by
and between U.S. Bank National Association (“Lender”) and Enterprise Financial
Services Corp (“Borrower”) (as from time to time amended, the “Agreement”; all
capitalized terms used and not otherwise defined herein shall have the
respective meanings ascribed to them in the Agreement).
The undersigned hereby certify to you to the best of their knowledge that as of
the date hereof:
(a)    all of the representations and warranties set forth in Section 4 of the
Agreement are true and correct;
(b)    no violation or breach of any of the affirmative covenants set forth in
Section 5 of the Agreement has occurred and is continuing;
(c)    no violation or breach of any of the negative covenants set forth in
Section 6 of the Agreement has occurred and is continuing;
(d)    no Default or Event of Default under the Agreement has occurred and is
continuing;
(e)    the financial statements of Borrower and Subsidiary Bank delivered to you
with this letter or contemporaneously delivered via electronic means pursuant to
Section 5.03(g) of the Agreement, are true, correct and complete and have been
prepared in accordance with GAAP; and the financial covenant information set
forth in Schedule 1 to this letter is true and correct.
Very truly yours,
ENTERPRISE FINANCIAL SERVICES CORP


By:                    
Name:                    
Title:                    
 
ENTERPRISE BANK & TRUST


By:                    
Name:                    
Title:                    










--------------------------------------------------------------------------------




SCHEDULE 1
Financial Covenant information
as of Fiscal Quarter ending ______, 201__


1.    Risk-Based Capital Adequacy Guidelines (Section 5.09)


(a)    Borrower (Holding Company Guidelines): In compliance yes no
Total risk based capital (12 C.F.R. Part 225):     _____%
(b)    Subsidiary Bank (FDIC Capital Guidelines): In compliance yes no
Total risk based capital (12 C.F.R. 325.103(b)(1)(i)):     _____%
    
[requirements- Borrower (consolidated)- at least 11.25%.
Subsidiary Bank- at 10.50%]]




2.    Loan Loss Reserves to Non-Performing Loans (Section 5.10)    
 
(a)    Loan Loss Reserves         $______
(b)    Non-Performing Loans         $______
(c)    [2.a. divided by 2.b.]                    ______%
    
[requirement- at least 80%]




3.    Fixed Charge Coverage Ratio (measured on a rolling-four quarter basis)
(Section 5.11)    


(a)    Net Income        $______


(b)    Noncash income    $_______


(c)    Noncash expenses    $______


(d)    Interest expense    $_______


(e)    Distributions (cash)     $______


(f)    Numerator
[3.(a) minus 3(b) plus 3(c) plus 3(d) minus 3(e)]        $______


(g)    20% of Revolving
Credit Commitment     $4,000,000


(h)    Interest expense    $______


(i)    Denominator
[3.(g) plus 3.(h)]                        $______


(j)    Fixed Charge Coverage Ratio                        ______ to 1.00
[3.(f) divided by 3.(i)]






--------------------------------------------------------------------------------




[requirement- at least 1.35 to 1.00]




4.    Non-Performing Loans plus Other Real Estate to Primary Capital (Section
5.12)


(a)    Non-Performing Loans                $______
(b)    Other Real Estate                $______
(c)    Numerator [4(a) plus 4.(b)]            $______
(d)    Primary Capital                    $______
(e)    4.(c) divided by 4(d)                            _____%


[requirement- not more than 18%]




5.    Holding Company Liquidity (Section 5.13)


(a)    Cash                        $______


(b)    Cash Equivalents                $______


(c)    Holding Company Liquidity [5(a) plus 5(b)]                $______
    
[requirement- at least $5,000,000]






